Powell, J.-
1. In a prosecution under the Penal Code of 1895, § 438, for carrying liquor to a church, an-instruction to the jury to the effect that if the defendant carried the liquor to a place “in such immediate proximity to the church mentioned in the indictment as to make it readily *473accessible to such persons as bad assembled there and who desired to use the same,” it would be a violation of the law, was not erroneous. Bice v. State, 109 Ga. 117 (34 S. E. 202).
Decided November 29, 1910.
Indictment for carrying liquor to church; from Terrell superior court — Judge Worrill. September 17, 1910.
James G. Paries, for plaintiff in error.
J. A. Laing, solicitor-general, B. B. Arnold, contra.
2. The charge as a whole was fair and not subject to the exceptions taken. The evidence authorized the conviction. Judgment affirmed.